          Case 5:20-cv-01179-PRW Document 1 Filed 11/23/20 Page 1 of 4



             IN THE UNITED STATES DISTRICT COURT
     FOR THE WESTERN DISTRICT OF THE STATE OF OKLAHOMA

MISTY G. BEASLEY,                         )
                                          )
                     Plaintiff,           )
                                          )
v.                                        )    No. CIV-2020- 1179-PRW
                                          )
GMRI, Inc., d/b/a OLIVE GARDEN            ) ADA claim arising in Comanche County
RESTAURANT,                               )
                   Defendant.             )    JURY TRIAL DEMANDED
                                     COMPLAINT
     COMES NOW THE PLAINTIFF and for his cause of action herein alleges that:
                                        PARTIES
     1.      The Plaintiff is Misty G. Beasley, an adult female, who suffers from a
             disability and who resides in Comanche County, Oklahoma.
     2.      The Defendant is GMRI, Inc., d/b/a Olive Garden Restaurant, a foreign
             corporation doing business in Comanche County and throughout the State of
             Oklahoma.
                             JURISDICTION AND VENUE
     3.      This is a cause of action for discrimination based on disability as prohibited by
             the Americans With Disabilities Act, as amended, and by the Oklahoma Anti-
             Discrimination Act. Jurisdiction over the federal claim is vested in this Court
             pursuant to 42 U.S.C. § 2000e-5(f)(1), 42 U.S.C. § 12117(a) and 28 U.S.C. §
             1331.
     4.      All of the actions complained of occurred in Comanche County and the
             Defendant may be served in Oklahoma County, Oklahoma. Both Comanche
             and Oklahoma Country are located in the Western District of the United States
             District Court of Oklahoma an venue is proper in this Court pursuant to 28
             U.S.C. § 1391(b) and 42 U.S.C. § 2000e-5(f)(3).

                                             1
     Case 5:20-cv-01179-PRW Document 1 Filed 11/23/20 Page 2 of 4



                         STATEMENT OF FACTS
5.      Plaintiff is a female who was employed by the Defendant from approximately
        December 5, 2016, to the date of her wrongful termination on or about January
        13, 2020.
6.      At the time of her termination, the Plaintiff held the position of LBO (lobby,
        bar and offsite sales) manager for the Defendant.
7.      The Defendant is a company which employed more than fifteen (15)
        employees during each week of the years 2018, 2019 and 2020.
8.      The Plaintiff suffers from lupus which is a chronic disease that compromises
        the immune system and causes inflammatory damages to various parts of the
        body and which can damage the functions of those areas. Because lupus
        significantly impairs the major body function and operation of the immune
        system, it is a disability under the Americans with Disabilities Act as amended.
        Further, the Defendant regarded the Plaintiff to be impaired and/or disabled
        due to her continuing periodic need for medical leave. Because of Plaintiff’s
        lupus, Plaintiff has been limited in her ability to work during flare-ups and she
        is more susceptible to other infections such as the flu, sore throats and colds
        and her compromised immunity results in those other infections being more
        severe and lasting longer.
9.      A new General Manager became Plaintiff’s supervisor around May of 2019,
        and the new General Manager started regularly complaining to the Plaintiff
        about her absences for illness.
10.     In November 2019, the General Manager and the Director of Operations met
        with Plaintiff and said, “We know you have Lupus and have missed a lot of
        work. It’s important that you not miss any more work and that your job
        requires you to be at work.”

                                          2
  Case 5:20-cv-01179-PRW Document 1 Filed 11/23/20 Page 3 of 4



11.   On approximately January 5, 2020, the Defendant’s Lawton location ran out
      of bread. This occurred on the shift of the of the morning manager who failed
      to address the matter. When Plaintiff became aware of the problem she sent an
      assistant manager to the nearest Olive Garden location to retrieve more bread.
      While the restaurant was out of bread, several patrons were upset and
      complained.
12.   Approximately January 10, 2020, Plaintiff called her General Manager to tell
      him that she was at work sick. The General Manager initially told Plaintiff that
      she could go home and then called back about 15 minutes later and said, “Are
      you aware that you have had sixteen illness related issues in the last six
      months? Have you given any consideration to the offer we gave you to take a
      few months off?” Plaintiff advised that she could not take off without pay
      because she is a single parent and her income was necessary to pay living
      expenses. The General Manager repeated that Plaintiff should consider taking
      off.
13.   The following Monday, January 13, 2020, Plaintiff arrived at work and the
      Director of Operations and the General Manager came and told Plaintiff she
      was fired. The stated reason was failure to have bread sticks as an error in
      judgment. This reason was false as it was the initial responsibility of the
      culinary manager who did not address the matter when the shipment came in
      short, and then the mid-day manager who came in before Plaintiff who also did
      not act to address the matter.
14.   The real reason for Plaintiff’s termination was her disability and her need for
      periodic leave as an accommodation for that condition.
15.   Discrimination based on disability, actual or perceived, is prohibited by the
      ADAAA as well as by the Oklahoma Anti-Discrimination Act.

                                       3
         Case 5:20-cv-01179-PRW Document 1 Filed 11/23/20 Page 4 of 4



       16.    As the direct result of the discrimination based on her disability, Plaintiff has
              suffered damages in the form of lost earnings from the date of her termination
              and continuing through the time of filing this action, and Plaintiff has suffered
              dignitary harms in the form of anger, worry, embarrassment and other like
              unpleasant emotions. For these injuries, Plaintiff is entitled to compensation
              in the form of money.
       17.    Because the discriminatory actions were intentional and carried out by
              management level employees of the Defendant, Plaintiff is also entitled to an
              award of punitive damages in such amount as is authorized by law.
       18.    Plaintiff timely filed a charge of discrimination on or about February 8, 2020,
              within less than three hundred (300) days from the last discriminatory act. A
              right to sue letter was issued on or about August 25, 2020, and received
              thereafter. This lawsuit was filed within ninety (90) days of the receipt of the
              right to sue letter.
                                         PRAYER
       WHEREFORE, Plaintiff prays that she be awarded her actual and punitive damages
herein together with costs, pre- and postjudgment interest and attorney’s fees and any other
relief as may be appropriate.
       RESPECTFULLY SUBMITTED THIS 23rd DAY OF NOVEMBER 2020.

                                           s/Mark Hammons
                                           HAMMONS, HURST& ASSOC
                                           MARK HAMMONS OBA No. 3784
                                           325 DEAN A. McGEE AVE
                                           OKLAHOMA CITY, OK 73102
                                           Phone: (405) 235-6100
                                           Fax: (405) 235-6111
                                           Email: mberashby@hammonslaw.com
                                           JURY TRIAL DEMANDED
                                           ATTORNEY LIEN CLAIMED



                                              4
